Title: To Benjamin Franklin from James Bowdoin, 2 July 1764
From: Bowdoin, James
To: Franklin, Benjamin


Sir
Boston, July 2–1764
Your last favor informed me that you had sent my Letter to Mr. Canton inclosed in one of your own per the Packet: for which I am much obliged.
When I last saw Mr. Winthrop, I inquired of him after Æpinus: he told me he sent it to Mr. Stiles of Newport, who would convey it to you. I thank you for your Pamphlet relative to the Massacre of the Indians. You have given in it a very entertaining account of the hospitality practised even by Barbarians towards their enemies; and such as must touch the souls (if they have any) of the Perpetrators of so horrid a deed. Horrid, if it had been comitted on enemies under the circumstances of the Sufferers; and ten fold more so, as on persons that were friends. Such Diabolism (one would think) could be comitted only in the infernal regions.
The measures your Assembly have taken to rid the Province of Proprietary influence will probably occasion the establishment of such a Government among you, as will have sufficient Strength to prevent the like Outrage in future, or exemplarily to punish the authors of it, if it should happen. The Pamphlet published among you previous to the Spirited Resolves of the Assembly fully obviates the Objections to a change of Government; and is well calculated to procure a change. The Proprietaries I dare say will not think themselves very greatly obliged to the author: especially as he has pointed out such an easy way for the Crown to Satisfy any demand they may have on account of their present right of Jurisdiction.
I am much obliged to you for the Metzotinto-Print of yourself, which I received by Mr. Williams. I esteem it a valuable Present, as it exhibits so good a Likeness of a Gentleman, for whom I have a Sincere regard. My Compliments to your good Family. I am with great respect. Yours
JB.
Benjamin Franklin Esqr in Philadelphia
